 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11
     DAVID EUGENE ROSS,                   )   NO. CV 18-0490-MWF (AS)
12                                        )
                    Plaintiff,            )   ORDER ACCEPTING FINDINGS,
13                                        )
               v.                         )   CONCLUSIONS AND RECOMMENDATIONS
14                                        )
     LOS ANGELES COUNTY JAILS/            )   OF UNITED STATES MAGISTRATE
15   SHERIFF’S DEPARTMENT,                )
                                          )   JUDGE
16                  Defendants.           )
                                          )
17
18
          Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19
     Third Amended Complaint, all of the records herein, and the Report and
20
     Recommendation of United States Magistrate Judge, issued on September
21
     4, 2018. See Docket No. 20.
22
23
          On   September   27,    2018,   Plaintiff    filed   a   Motion   for
24
     Reconsideration re Order of September 4, 2018 (Docket No. 21), which
25
26
27
28
 1   the Court construes as objections to the Report and Recommendation.
 2   (Docket No. 15).1
 3
 4        After having made a de novo determination of the portions of the
 5   Report and Recommendation to which Objections were directed, the Court
 6   finds that Plaintiff’s Objections to the Report and Recommendation
 7   reiterate   the   conclusory   claims       set   forth   in   the   Third   Amended
 8   Complaint, fail to state a viable cause of action, and do not cause the
 9   Court to reconsider its decision to accept the Magistrate Judge’s
10   conclusions and recommendations.        Accordingly, the Court accepts the
11   findings, conclusions and      recommendations of the Magistrate Judge.
12
13        IT IS ORDERED that Judgment shall be entered dismissing this
14   action with prejudice.
15   //
16   //
17   //
18
19
20
21
22
23
24
25
26
          1
             Defendant’s Motion for Reconsideration states that “Plaintiff
27   hereby files objections to [the Court’s] Recommendation to Dismiss,”
     see Docket No. 21 at 5.
28

                                             2
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order
 2   and the Judgment herein on Plaintiff at his current address of record.
 3
 4        LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6        DATED: October 30, 2018
 7
 8
 9
                                        MICHAEL W. FITZGERALD
10                                  UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       3
